DETAILED ACTION
This Office action is in response to the application filed on October 06, 2020. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Closest Prior Art:
Ahmad et al. (US 2016/0227385) describes reestablishing an attachment of a group member to a communication group and a group application server following detachment according to a 3GPP (3rd Generation Partnership Project) system (see abstract).
Suryavanashi et al. (US 2014/0341085) describes establishing a connection between a UE and an application server for registering to a group IMS session, wherein the selection of the application server is based, inter alia, on a determined location of the UE (see abstract).
However, the prior art does not teach or render obvious, before the effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited within the claims, the features of:
	“determining a current location and an assigned home server for one or more devices associated with each of a plurality of group members;	
	determining whether the one or more devices of the plurality of group members has moved to a visiting location, wherein the visiting location is a location outside of locations associated with the assigned home server based on the current location and assigned home server for the one or more devices; and
	assigning a group control application server associated with the visiting location to the one or more devices to serve as the assigned home server.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1 (Currently Amended). A method for optimizing group communication services, the method comprising:
	determining a current location and an assigned home server for one or more devices associated with each of a plurality of group members;	
	determining whether the one or more devices of the plurality of group members has moved to a visiting location, wherein the visiting location is a location outside of locations associated with the assigned home server based on the current location and assigned home server for the one or more devices; and
	assigning a group control application server associated with the visiting location  to the one or more devices to serve as the assigned home server.

8 (Currently Amended). A device, the device comprising:

	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising:
	determining a current location, and an assigned home server for one or more devices associated with each of a plurality of group members;
	determining whether the one or more devices of the plurality of group members has moved to a visiting location, wherein the visiting location is a location outside of locations associated with the assigned home server based on the current location and assigned home server for the one or more devices; and
	assigning a group control application server associated with the visiting location  to the one or more devices to serve as the assigned home server.

15 (Currently Amended). A computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
	determining a current location, and an assigned home server for one or more devices associated with each of a plurality of group members;
	determining whether the one or more devices of the plurality of group members has moved to a visiting location, wherein the visiting location is a location outside of locations associated with the assigned home server based on the current location and assigned home server for the one or more devices; and


Authorization for this examiner’s amendment was given in a telephone interview with Jay Anderson (Reg. No. 38,371) on February 07, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441